UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4036


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PIERRE LAMAR EZEKIEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00194-WO-1)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, John M. Alsup,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pierre Lamar Ezekiel appeals from the 32-month sentence imposed after he

pleaded guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012).      Ezekiel argues that his sentence is procedurally

unreasonable because the court applied a four-level sentencing enhancement because he

possessed a firearm with a removed serial number. U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(4)(B) (2018). Finding no error, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 46 (2007). The court first reviews for

significant procedural error, such as improperly calculating the Sentencing Guidelines

range. United States v. Fluker, 891 F.3d 541, 547 (4th Cir. 2018) (citations omitted).

When evaluating a challenge to a sentencing enhancement, we review the district court’s

factual findings for clear error and legal conclusions de novo. Id.

       The Guidelines direct a court to apply a four-level enhancement where the

defendant possessed a firearm with an altered or obliterated serial number.        USSG

§ 2K2.1(b)(4)(B). Such an enhancement “applies regardless of whether the defendant

knew or had reason to believe that the firearm . . . had an altered or obliterated serial

number.” USSG § 2K2.1 cmt. n.8(B). We conclude that Ezekiel reads § 2K2.1(b)(4)(B)

too restrictively in suggesting that a serial number that has been removed in its entirety

has not been altered or obliterated. A serial number that has been removed is “no longer

legible and conspicuous,” which is the offense characteristic contemplated by USSG



                                             2
§ 2K2.1(b)(4)(B). See United States v. Harris, 720 F.3d 499, 502 (4th Cir. 2013). We

therefore find that the court properly applied the enhancement.

       Accordingly, we affirm the judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3